Case: 1:20-cv-00278-MRB-SKB Doc #: 17 Filed: 02/05/21 Page: 1 of 1 PAGEID #: 121




                          UNITED STATES DISTRICT COURT
                           SOUTHERN DISTRICT OF OHIO
                                WESTERN DIVISION

Thomas Ivey,

       Plaintiff,

               v.                                         Case No. 1:20cv278

Hard Rock Casino Cincinnati, LLC,                         Judge Michael R. Barrett

       Defendant.

                                          ORDER

       This matter is before the Court on the Report and Recommendation (“R&R”) filed

by the Magistrate Judge on January 21, 2021 (Doc. 16).

       Proper notice has been given to the parties under 28 U.S.C. ' 636(b)(1)(C),

including notice that the parties would waive further appeal if they failed to file

objections to the R&R in a timely manner. United States v. Walters, 638 F.2d 947 (6th

Cir. 1981). No objections to the Magistrate Judge=s R&R (Doc. 16) have been filed.

       Accordingly, it is ORDERED that the R&R (Doc. 16) of the Magistrate Judge is

hereby ADOPTED. Consistent with the recommendation by the Magistrate Judge,

Defendant’s Motion to Dismiss (Doc. 14) based on Fed. R. Civ. P. 12(b)(6) is

GRANTED. Plaintiff’s Amended Complaint (Doc. 13) is DISMISSED without

prejudice and this matter is CLOSED and TERMINATED from the Court’s active

docket.

       IT IS SO ORDERED.

                                                  s/ Michael R. Barrett
                                                  Michael R. Barrett, Judge
                                                  United States District Court

                                              1
